          Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 1 of 35




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PAMELA SAECHOW,

                           Plaintiff,
                                                                   CIVIL ACTION
          v.                                                       NO. 19-2075

PHILADELPHIA ACADEMIC HEALTH
SYSTEM, LLC, et al.,

                           Defendants.


                                             OPINION

Slomsky, J.                                                                          March 31, 2021

I.      INTRODUCTION

        Before the Court is the Second Motion to Compel Arbitration and Stay Proceedings filed

by Defendants American Academic Health System, LLC, Paladin Healthcare Capital, LLC, and

Joel Freedman (“Defendants”). (Doc. No. 23.)1 Defendants move to stay this case pending

arbitration, arguing Plaintiff is subject to a binding and valid arbitration provision. (See id. at 1.)

Plaintiff opposes the Motion, asserting that Defendants cannot compel arbitration of her claims


1
     On July 16, 2019, another defendant, Philadelphia Academic Health System, LLC (“PAHS”),
     and the three Defendants noted above filed a Motion to Compel Arbitration and Stay
     Proceedings (Doc. No. 8) and also a Notice of Bankruptcy Stay as to PAHS (Doc. No. 10). On
     September 11, 2019, the three Defendants filed a Motion to Stay Proceedings (Doc. No. 13)
     pending resolution of the bankruptcy litigation, and the Court entered an Order scheduling a
     hearing on the Motion to Stay for October 4, 2019 (Doc. No. 15). Prior to the hearing, the
     parties jointly filed a Stipulation to Stay Proceedings for Sixty (60) Days (Doc. No. 17) because
     Plaintiff anticipated receiving her Notice of Right to Sue Letter from the Equal Employment
     Opportunity Commission (“EEOC”) within the sixty days, at which point she would seek leave
     to amend her Complaint (Doc. No. 1). Following the hearing, the Court granted the sixty-day
     stay and also entered an Order granting Plaintiff leave to file an amended complaint. (Doc.
     Nos. 19-21.) After receiving her Letter Notice from the EEOC, Plaintiff filed the Amended
     Complaint (Doc. No. 22) on February 28, 2020, and on March 13, 2020, the three Defendants
     filed the Second Motion to Compel Arbitration and Stay Proceedings (Doc. No. 23), which is
     presently before the Court for disposition.

                                                  1
           Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 2 of 35




because they are non-signatories to the agreement to arbitrate. (See Doc. No. 24-2 at 14.)

Alternatively, she argues the arbitration provision at issue is unconscionable and therefore

unenforceable and that her claims in Counts VII and X of the Amended Complaint, discussed infra,

are outside the scope of its coverage. (See id. at 2, 13.) Defendants’ Motion is now ripe for

disposition.

         For reasons that follow, the Court will grant Defendants’ Second Motion to Compel

Arbitration and Stay Proceedings.

II.      BACKGROUND2

         This suit arises out of Plaintiff’s employment with, and termination from her position as,

Chief Information Officer (“CIO”) at Defendants Philadelphia Academic Health System, LLC

(“PAHS”),3 American Academic Health System, LLC (“AAHS”), and Paladin Healthcare Capital,

LLC (“Paladin”) (collectively “the Company”).          (See Doc. No. 22 ¶ 1.)       Joel Freedman

(“Defendant Freedman” or “Freedman”) is “the Owner, Chairman and Chief Executive Officer of

PAHS and AAHS and a former owner, Chairman and Chief Executive Officer of Paladin.” (Id.)4

Defendants “own and/or manage multiple hospitals in Philadelphia.” (Id. ¶ 19.)

         Plaintiff is a “well-respected, highly skilled and accomplished Information Technology

executive with extensive experience in her field.” (Id. ¶ 25.) Prior to her employment with the



2
      For purposes of this Opinion, the Court accepts as true all factual allegations in the Amended
      Complaint (Doc. No. 22) and documents relied upon therein. See infra Section III.
3
      Defendant PAHS filed a petition for bankruptcy in the United States Bankruptcy Court for the
      District of Delaware, and on July 16, 2019, PAHS filed a Notice of Bankruptcy Stay in this
      case. (See Doc. No. 10.) Accordingly, all claims against PAHS are stayed until the conclusion
      of the bankruptcy proceedings. (See Doc. Nos. 23-2 at 6 n.1; 24-2 at 2 n.1.)
4
      In Plaintiff’s Response to the Motion, she avers that PAHS is “a subsidiary of AAHS, which
      is in turn a subsidiary of Paladin and all three of which are owned by Mr. Freedman.” (Doc.
      No. 24-2 at 10.)

                                                  2
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 3 of 35




Company, she was an “Associate [CIO] at a nationally renowned healthcare organization that is

consistently among the top-grossing hospitals in the United States and highly regarded in the area

of technological management systems.” (Id. ¶ 26.)

       A.      Plaintiff’s Employment and Termination

       In November or December 2016, Freedman approached Plaintiff for the first time regarding

a potential CIO position with the Company. (See Doc. No. 22 ¶ 29.) Thereafter, Plaintiff had a

phone interview with Freedman during which she “provided salary expectations.” (Id. ¶ 30.) On

August 26, 2017, Freedman and his wife5 (“the Freedmans”) began to “aggressively pursue”

Plaintiff for the CIO position. (Id. ¶ 31; see also id. ¶¶ 32-36.) The Freedmans’ recruitment efforts

persisted over seven months. (See ids.)

       On June 26, 2018, Freedman verbally offered Plaintiff the CIO position to which she

responded that “she was expecting her total annual compensation [as CIO of the Company] to be

commensurate with her expectations as she was leaving a world-class organization.” (Id. ¶ 38; see

also id. ¶ 37.) Given Plaintiff’s “excellent work ethic” and reputation in the industry for achieving

results and “having a talent pool that followed her from one organization to the next,” the Company

offered her a “significant bonus” to ensure that she “would earn a total compensation package

commensurate with her salary expectations.” (Id. ¶¶ 39-40.)

       After taking “some time to consider the offer,” Plaintiff asked Freedman to meet with the

Company’s executive team in July 2018 to better “understand their financial performance and

business model.”     (Id. ¶¶ 41-42.)    “[G]iven that the Company was a start-up healthcare




5
    The Amended Complaint states that on August 6, 2016, Plaintiff “was introduced to the owners
    of PAHS and AAHS, Joel and Stella Freedman, at the wedding of a mutual friend” and over
    the next few months, Plaintiff occasionally saw the Freedmans at social events. (Doc. No. 22
    ¶¶ 27-28.)

                                                 3
          Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 4 of 35




organization,” Plaintiff wanted to meet with the executive team in order to ensure that the

Company would be a good fit for her before she decided to leave her current position with a

“world-class organization.” (Id. ¶¶ 42, 44.)

        After meeting with the executive team, Plaintiff met with Freedman “one-on-one to discuss

his goals . . . and budget expectations” for the Information Technology (“IT”) department. (Id. ¶

43.) They also discussed Plaintiff’s role in meeting these goals as the new CIO of the Company.

(See id. ¶¶ 44-49.) Specifically, Plaintiff would be tasked with building and implementing a new

IT “foundation/department” to replace the Company’s current systems (“the ‘IT go-live project’”).

(Id. ¶ 47; see also id. ¶ 56.)

        While discussing details about the IT go-live project, Plaintiff “questioned . . . Freedman

about his IT budget, which he initially indicated he thought might be approximately $6,000,000,

but that he would defer to [Plaintiff’s] expertise in this regard.” (Id. ¶ 46.) Based on her industry

knowledge, Plaintiff provided Freedman with an estimate of what “the Company should expect to

spend” in “changing out all of its systems to build a new foundation/department.” (Id. ¶ 47.)

Freedman responded that the Company’s “operating revenue was an estimated $800,000,000, but

[because] IT was so critical to [its] needs[,] he would find the money in the budget and make the

right investments into IT.” (Id. ¶ 48.)

        During the week of July 16, 2018, Plaintiff verbally accepted Freedman’s offer for the CIO

position with the Company. (See id. ¶ 52.) Four days later, Plaintiff “was offered the [CIO]

position . . . pursuant to a written employment agreement – ‘the Offer Letter’.” (Id. ¶ 53; see also

Doc. No. 24-2 at 4.) Attached to the Offer Letter were copies of the: (1) “Open Door Policy and

Fair Treatment Process” (“the FTP Policy”)6; (2) “Open Door Policy and Fair Treatment Process



6
    (See Doc. No. 23-2, Ex. 1 ¶ 7 & Ex. B.)

                                                 4
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 5 of 35




Acknowledgement Form” (“the Acknowledgment Form”)7; and (3) “Restrictive Covenants

Agreement” (“the RCA”) (see Doc. No. 24-3).8

       The Offer Letter, dated July 20, 2018, contains the signatures of Defendant Freedman and

Plaintiff, as well as a list of the three enclosures described supra. (See Doc. No 23-2, Ex. 1 ¶ 6 &

Ex. A.)9 The Offer Letter provides, in relevant part:

       On behalf of [PAHS], an affiliate of [AAHS], it is my pleasure to offer you the
       position of [CIO]. . . . By accepting this offer, as a condition of employment, you
       agree to be bound by the [FTP Policy], including its mandatory arbitration
       provision, a copy of which is enclosed with this letter. This offer is contingent
       upon: (1) your successful completion of identity verification, employment
       authorization and pre-employment background check and drug screening; (2) your


7
    (See id., Ex. 1 ¶ 8 & Ex. C.)
8
    The Offer Letter, FTP Policy, and Acknowledgment Form were attached as exhibits to
    Defendants’ Motion. (See Doc. No. 23-2, Ex. 1 ¶¶ 6-8 & Exs. A, B, & C.) The RCA was
    attached as an exhibit to Plaintiff’s Response to the Motion. (See Doc. No. 24-3.) In reviewing
    a motion to compel arbitration, the Court may consider the complaint and its supporting
    documents, including “the substance of the contracts that ostensibly compel arbitration.”
    CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 168 n.2 (3d Cir. 2014); Guidotti v. Legal
    Helpers Debt Resolution, L.L.C., 716 F.3d 764, 776 (3d Cir. 2013); see also Johnson v. Ergon
    West Virginia, Inc., No. 14-453, 2015 WL 5286234, at *2 (W.D. Pa. Sept. 10, 2015)
    (“Although not attached to the Second Amended Complaint . . . the Contract is a document
    relied upon in said Complaint—submitted by Defendant as an exhibit to the Motion to [Compel
    Arbitration]—and thus it will be considered by the Court.”); Shank v. Fiserv, Inc., No. 15-
    5319, 2016 WL 161902, at *2 n.1 (E.D. Pa. Jan. 14, 2016) (stating that for Guidotti purposes,
    the “complaint” includes the motion to compel arbitration and the documents attached thereto).

    As discussed below, because the Amended Complaint relies upon the contract at issue here,
    i.e., the Offer Letter and its enclosures, see infra Section IV, and because these documents are
    attached as exhibits to the parties’ briefs with respect to the instant Motion, the Court may
    properly consider the substance of these documents.
9
    In her Response to the Motion, Plaintiff states that: “[i]n order to begin working for PAHS,
    [she] was required to execute . . . [the RCA] and the [Acknowledgment Form] acknowledging
    receipt and agreement to PAHS’ [FTP Policy]. . . . The FTP [Policy] was not necessary or
    relied upon in drafting . . . [the Amended Complaint]. Although not appended to Defendants’
    Motion, the [RCA] was also attached to and referenced in [Plaintiff’s] Offer Letter.” (Doc.
    No. 24-2 at 4 & n.4.) Thus, it is undisputed that Plaintiff received, along with her Offer Letter,
    a copy of the FTP Policy, Acknowledgment Form, and RCA. The parties do not dispute the
    authenticity of these documents.

                                                  5
            Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 6 of 35




       agreement to be bound by PAHS’s practices and policies; and (3) execution of the
       [RCA] and [Acknowledgment Form] that are enclosed with this letter. . . . This
       [O]ffer [L]etter, along with its enclosures, contains the entire agreement between
       [Plaintiff] and PAHS.

(See id.)

       The Offer Letter also includes a start date of August 13, 2018, as well as the following

terms and conditions of Plaintiff’s employment: she would be reporting to Freedman and PAHS’s

Chief Administrative Officer; a description of her compensation package, which would include a

“substantial” bi-weekly annual salary “along with benefits, participation in the Company’s 401(k)

Plan, paid time off, . . . reimbursement of housing and tuition costs,” and bonuses she would

become eligible to receive at PAHS’s discretion, including a “significant monetary implementation

bonus . . . upon the new IT system going live” and thereafter, “an annual bonus of 30% of her base

salary.” (Doc. No. 22 ¶¶ 54-56; see also Doc. No. 23-2, Ex. 1 ¶ 6 & Ex. A.)

       The FTP Policy enclosed with the Offer Letter provides, in relevant part:

       [AAHS], its consolidated subsidiaries, parents, affiliates, hospitals, healthcare
       operations and other entities owned or operated by [AAHS]’s consolidated
       subsidiaries (collectively, “AAHS” or the “Company”) utilize an Open-Door Policy
       designed to encourage employees to openly express . . . any issue related to their
       employment. . . . [I]n addition to the Open-Door Policy, AAHS has established the
       Fair Treatment Process . . ., a comprehensive mechanism for resolving
       employment-related disputes between the Company and its employees. . . . that
       ultimately provides for final and binding arbitration of such disputes . . . .

(Doc. No. 23-2, Ex. 1 ¶ 7 & Ex. B at 1, 3) (emphasis added). The FTP Policy contains a mandatory

arbitration provision (“the FTP Arbitration Provision”), which states, in relevant part:

       The FTP applies to all employees, regardless of length of service or status, and
       covers all disputes relating to or arising out of an employee’s employment with
       the Company or the termination of employment. The only disputes or claims not
       covered by the FTP are those listed in the “Exclusions and Restrictions” section
       below. Examples of the type of disputes or claims covered by the FTP include,
       but are not limited to, claims for wrongful termination of employment, breach of
       contract, employment discrimination, harassment or retaliation under the
       Americans With Disabilities Act, the Age Discrimination in Employment Act, Title



                                                 6
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 7 of 35




        VII of the Civil Rights Act of 1964 and its amendments or any state or local
        discrimination laws, tort claims or any other legal claims and causes of action
        recognized by local, state or federal law or regulations. An employee’s decision
        to accept employment or to continue employment constitutes his or her agreement
        to be bound by the FTP. Likewise, the Company agrees to be bound by the FTP.
        This mutual agreement to arbitrate claims means that both the employee and the
        Company are bound to use the FTP process as the only means of resolving
        employment-related disputes, and thereby agree to forego any right they each may
        have had to a jury trial on issues covered by the FTP.

        ...

        The arbitration process is limited to disputes, claims or controversies that a court of
        law would be authorized or have jurisdiction over to grant relief and that in any
        way arise out of, relate to or are associated with an employee’s employment with
        the Company or the termination of employment.

(Id.) (emphasis added).10

        Also enclosed with the Offer Letter was the Acknowledgment Form, which provides, in

relevant part:

        Welcome to [PAHS] . . ., an affiliate of [AAHS]. . . . You acknowledge that you
        have . . . received a copy of the [FTP Policy] . . . from PAHS. [The FTP Policy] is
        a mutual dispute resolution and arbitration program, which sets forth PAHS’s
        procedure for resolving workplace disputes ending in final and binding individual
        arbitration. You understand that it is your responsibility to read and familiarize
        yourself with the information contained in the FTP [Policy]. You understand that,
        by accepting or continuing your employment with PAHS, you are agreeing to be
        bound by the FTP [Policy].

(Id., Ex. 1 ¶ 8 & Ex. C) (emphasis added).

        As previously stated, see supra note 9, Plaintiff avers in her Response to the Motion to

Compel that, prior to her employment with the Company, she was “required to execute . . . the

[Acknowledgment Form] acknowledging receipt and agreement to . . . [the FTP Policy].” (Doc.

No. 24-2 at 4.) Plaintiff was also “required to sign a non-compete agreement,” i.e., the RCA.




10
     The FTP Arbitration Provision contained in the FTP Policy constitutes the arbitration
     agreement at issue.

                                                  7
          Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 8 of 35




(Doc. No. 22 ¶ 110.) The RCA “contains restrictions against [Plaintiff] disclosing PAHS’[s]

confidential information, soliciting or interfering with PAHS’[s] relationship with its employees

or others engaged by PAHS, and competing with PAHS during her employment and for one year

thereafter.” (Doc. No. 24-2 at 4; see also Doc. No. 24-3 ¶¶ 2-4.)11 It also “reserves to the Company

the right to seek injunctive relief with respect to the [RCA] ‘from any court . . .’” (Doc. No. 22 ¶

112; see also Doc No. 24-2 at 4.) The relevant language from the RCA provides that:

         [Plaintiff] agrees and acknowledges that the injury the [Company] would suffer
         because of breach of the Non-Disclosure, Non-Solicitation or Non-Competition in
         [sic] provisions would be irreparable and that an award of monetary damages for
         breach would be an inadequate remedy. Consequently, the [Company] shall have
         the right . . . to obtain injunctive relief from any court or arbitrable tribunal of
         competent jurisdiction to restrain any breach or threatened breach or to
         specifically enforce any provision of the [RCA] . . .

(Doc. No. 24-3 ¶ 5) (emphasis added).

         On July 20, 2018, Plaintiff countersigned the Offer Letter (see Doc. No. 23-2, Ex. 1 ¶ 6)

and executed the Acknowledgment Form in which she “acknowledged receiving a copy of the

[FTP Policy] and agreed to be bound by it.” (Id., Ex. 1 ¶ 8; see also Doc. No. 24-2 at 4.) Thereafter,

“[i]n reliance upon the promises contained in the Offer Letter, and the other promises made to her

by . . . Freedman, [Plaintiff] resigned from her stable position with a world-class organization, sold

her house, relocated and began working for the Company.” (Doc. No. 22 ¶ 58.)

         Shortly after Plaintiff was hired, her relationship with Defendants began to breakdown.

During the month of August 2018, Plaintiff began engaging staffing companies and consulting

firms “to assist with and ensure the success of” the IT go-live project. (Id. ¶ 59.) To this end, she




11
     Plaintiff claims the RCA contains non-disclosure, non-solicitation, and non-competition
     provisions with respect to PAHS only. (See Doc. No. 24-2 at 4.) However, the RCA explicitly
     provides that it is entered “by and between [AAHS], including its parents, subsidiaries,
     affiliates, divisions, successors, and related entities . . . and [Plaintiff].” (Doc. No. 24-3 at 2.)

                                                    8
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 9 of 35




presented Freedman and the Chief Administrative Officer with a formal staffing plan and IT

budget detailing the expected costs of these resources, which they approved on September 5, 2018.

(Id. ¶¶ 61-62.) One of the approved consulting firms (“the Firm”) was owned by a mutual friend

of the Freedmans and Plaintiff (“Mutual Friend”). (See id. ¶¶ 63-64.) After a personal falling out

between Mrs. Freedman and the Mutual Friend, Defendant Freedman informed Plaintiff that he

decided to terminate the contract with the Firm. (See id. ¶¶ 64-65.)

        Over the next few months, “the Company’s financial picture grew more problematic” and

the Firm began pressuring the Company “to make payment of money due pursuant to [its]

contract.” (Id. ¶ 70.) At this point, Freedman appeared to be “desperate[ly] [trying] to find a way

out of the contract with the [F]irm in order to save money” and “became increasingly hostile

toward [Plaintiff].” (Id.) Between late October 2018 and early January 2019, Freedman continued

to pressure Plaintiff about the contract dispute with the Firm and on one occasion threatened that

she “would ‘need to interject and agree or things will get really ugly and [Plaintiff] will get pulled

into it personally.” (Id. ¶ 88; see also id. ¶¶ 86-89.)

        On October 15, 2018, Plaintiff learned that the Company hired Chief Clinical

Transformation Officer Dr. Manny Sacapano to oversee the IT Department. (See id. ¶ 71.)

“Almost immediately upon taking oversight responsibility for the IT [D]epartment,” Sacapano

started being openly hostile and demeaning toward Plaintiff, who claims that he “inappropriately

propositioned” her in late October 2018. (Id. ¶¶ 71-72.) During this time, Plaintiff also “believed

that she was being pressured to engage in illegal and unethical activities.” (Id. ¶ 74.)

        In October 2018, and on several ensuing occasions, Plaintiff lodged a complaint with

Assistant General Counsel and Chief Human Resources Officer John DiNome and others “that she

was being discriminated against and harassed, and about . . . unethical and illegal activity she [had]




                                                   9
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 10 of 35




observed regarding patient safety and other issues.” (Id. ¶ 79; see also id. ¶¶ 90, 97.) And in

November 2018, Freedman began “complain[ing] extensively about IT costing too much.” (Id. ¶

82.) On November 19, 2018, Plaintiff told Freedman in a meeting “that his actions and treatment

of her regarding IT decisions, among other issues, had made it increasingly difficult to perform

the job she had been hired to do.” (Id. ¶¶ 82-83.) Freedman then “threatened to sue [Plaintiff] if

she were to leave to work elsewhere with only thirty days[’] . . . notice or before completing the

IT go-live project.” (Id. ¶ 83.) Plaintiff alleges that, “[a]t the conclusion of the meeting, Mr.

Freedman asked [her] for a hug and kissed her on the forehead.” (Id.)

       After lodging a second complaint with DiNome on January 8, 2019, Plaintiff was demoted

and informed that she would now be reporting to Dr. [Troy] Sybert,” who she claims had

previously subjected Plaintiff and other female employees to sex discrimination. (Id. ¶ 92; see

also id. ¶¶ 80, 90.) On January 10, 2019, the Firm informed the Company “that all communications

. . . should be directed to the [F]irm’s counsel,” and Freedman subsequently “accused [Plaintiff]

of having engaged in wrongdoing.” (Id. ¶¶ 94-95.) “Around this same time, [he] began to make

false statements about [Plaintiff] to other employees,” and on January 13, 2019, Plaintiff

complained in writing to DiNome, Freedman, and others about the “toxic environment by the

Company since her hire, and [how she had] been asked to engage in unethical and illegal conduct

on countless occasions.” (Id. ¶¶ 96-97.)

       The following day, Plaintiff met with DiNome to discuss her complaint. (See id. ¶ 99.) At

the conclusion of their meeting, he informed Plaintiff “that she was being placed on paid

suspension while the Company investigated her concerns.” (Id. ¶ 100.) While Plaintiff was

suspended, however, the Company told one of its third-party vendors that Plaintiff had been

terminated for cause. (See id. ¶¶ 102-03.)




                                               10
          Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 11 of 35




         “On January 25, 2019, [Plaintiff] received a termination letter indicating that she was

terminated for cause effective immediately.” (Id. ¶ 107.) The reasons offered for her termination

included, inter alia, “mismanagement, failure to take direction from [Freedman], disrespecting her

peers, [and] disparaging other executives,” which Plaintiff denies as “complete fabrications and

not supported by the evidence.” (Id. ¶¶ 107-08.)

         B.      Plaintiff’s Claims Against Defendants

         On May 13, 2019, Plaintiff filed her initial Complaint against Defendants PAHS, AAHS,

Paladin, and Freedman, alleging violations of the Pennsylvania Wage Payment and Collection

Law, 43 Pa.C.S. § 260.1, et seq. (“PWPCL”), the Pennsylvania Whistleblower Law, 43 Pa.C.S. §

1421, et seq. (“PWL”), and Pennsylvania common law. (See Doc. No. 1 ¶ 1.)12 On February 28,

2020, Plaintiff filed an Amended Complaint in which she added alleged violations of federal law

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title

VII”), and the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”). (See Doc. No. 22 ¶

1.)

         In the Amended Complaint, Plaintiff alleges in 13 Counts: (1) breach of contract, (2) breach

of implied contract, (3) a PWPCL violation, (4) fraudulent inducement, (5) promissory

estoppel/detrimental reliance, (6) unjust enrichment, (7) tortious interference with contractual

relations, (8) wrongful termination, (9) a PWL violation, (10) defamation, (11) request for a

declaratory judgment invalidating non-compete provisions contained in Plaintiff’s employment




12
      Plaintiff originally filed this case in federal court pursuant to 28 U.S.C. § 1332 diversity of
      citizenship jurisdiction. (See Doc. No. 1 ¶ 2.) In the Amended Complaint, Plaintiff invokes
      the jurisdiction of this Court pursuant to 28 U.S.C. § 1331, which covers federal question
      jurisdiction, and 28 U.S.C. § 1343(4), which covers civil rights jurisdiction. (See Doc. No. 22
      ¶¶ 2-3.)

                                                  11
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 12 of 35




contract, (12) a Title VII violation, and (13) a Section 1981 violation. (See id. at 25-37.)13

        Plaintiff avers that Defendants AAHS, PAHS, and Paladin, i.e., the Company, are

“interchangeable business entities” with “common ownership . . . [and] management.” (Id. ¶ 20.)

Plaintiff also claims that, at all relevant times, the Company “operated as one single business

entity” by, for example, sharing resources, including employees. (Id. ¶¶ 21, 23.) Plaintiff further

alleges that, “despite her Employment Agreement being with PAHS, [she] was paid by AAHS and

all other agreements were between [her] and AAHS,” and she “performed significant work for

and/or on behalf of” the Company. (Id. ¶ 24.)14

        C.      Defendants’ Second Motion to Compel Arbitration and Plaintiff’s Response

        On March 13, 2020, Defendants filed the instant Second Motion to Compel Arbitration

(Doc. No. 23), arguing that Plaintiff’s claims are subject to a valid and enforceable arbitration

provision under the Federal Arbitration Act (“FAA”) and that this case must be stayed pending

arbitration. (See Doc. No. 23-2 at 1, 19-20.) They assert that the arbitrability of Plaintiff’s

employment-related claims is apparent from the Amended Complaint such that the Rule 12(b)(6)

standard applies to the instant Motion, and that the FTP Policy is valid and enforceable under

Pennsylvania law. (See id. at 9-16.) Finally, they submit that all of Plaintiff’s claims fall within

the scope of the FTP Arbitration Provision. (See id. at 16-19; see also Doc. No. 25 at 8-9.)




13
     Plaintiff asserts claims in the Amended Complaint against the Company in Counts I through
     XIII (see Doc. No. 22 ¶¶ 132-234), and against Defendant Freedman in Counts III, IV, V, VII,
     and X (see id. ¶¶ 143-68, 175-83, 198-204).
14
     In the Amended Complaint, Plaintiff refers to Defendants PAHS, AAHS, and Paladin
     collectively as “the Company.” (See Doc. No. 22 ¶ 1.) And in Plaintiff’s Response to the
     Motion, she “refers to all four Defendants”—PAHS, AAHS, Paladin, and Freedman—
     “collectively as the ‘Company’ or ‘Defendants’. . . .[,] [as] [she] brings a number of claims
     against the corporate entities collectively due to, [inter alia], their using their corporate
     identities interchangeably.” (Doc. No. 24 at 4 n.3.)

                                                 12
           Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 13 of 35




        On March 27, 2020, Plaintiff filed a Response in Opposition to Defendants’ Motion. (Doc.

No. 24.) Initially, she argues the defense of arbitrability is not apparent from the face of the

Amended Complaint. (See Doc. No. 24-2 at 6-8, 14-15.) Alternatively, Plaintiff asserts she has

presented reliable evidence to place the issue of arbitrability in dispute such that the Court should

order discovery and apply the summary judgment standard to the Motion. (See id. at 14-15.) Next,

she argues Defendants cannot enforce the provision to compel arbitration of her claims because

they are non-signatories to the agreement. (See id. at 14.) Finally, Plaintiff contends her claims

for defamation and tortious interference with contractual relations are not covered by the language

of the FTP Arbitration Provision because they are based on Defendants’ post-termination conduct.

(See id. at 13.)

        On April 3, 2020, Defendants filed a Reply to Plaintiff’s Response in Opposition. (Doc.

No. 25.)

III.    ANALYSIS

        A.         Applicable Standard of Review

        The Court will review the Motion under the Rule 12(b)(6) standard.

        Until recently, the proper standard for evaluating a motion to compel arbitration under the

Federal Arbitration Act (“FAA”) was unclear. Some courts applied a Rule 12(b)(6) motion to

dismiss standard, while others applied a Rule 56 motion for summary judgment standard. This

dichotomy was clarified by the Third Circuit Court of Appeals in Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764 (3d Cir. 2013).

        In Guidotti, the Third Circuit explained that the inconsistent application of the two

standards stemmed from “the competing purposes of the FAA, and by the values underlying

contract interpretation.” Id. at 773. The Court found that “the FAA places considerable emphasis

on ‘efficient and speedy dispute resolution,’” favoring the application of a Rule 12(b)(6) motion


                                                 13
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 14 of 35




to dismiss standard and no discovery process. Id. (quoting Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 221 (1985)). However, the United States Supreme Court has “reject[ed] the

suggestion that the overriding goal of the Arbitration Act was to promote the expeditious resolution

of claims.” Id. (alteration in original) (quotation marks omitted) (quoting Dean Witter, 470 U.S.

at 219). Thus, as Guidotti noted, this indicates that discovery should be permitted and a motion

for summary judgment standard may apply. Id. at 774.

       The Guidotti court also found, however, that “[b]ecause ‘arbitration is a matter of contract

between the parties,’ a judicial mandate to arbitrate must be predicated upon the parties’ consent.”

Id. at 771 (citation and quotation marks omitted). In an effort to ensure that an order to arbitrate

is based on the parties’ consent, and to enforce the provisions of the FAA, the court noted that the

standard of review for motions to compel arbitration should be tied to the strength of the complaint

and its supporting documents. The court therefore held that:

       [W]hen it is apparent, based on “the face of a complaint, and documents relied upon
       in the complaint,” that certain of a party’s claims “are subject to an enforceable
       arbitration clause, a motion to compel arbitration should be considered under a Rule
       12(b)(6) standard without discovery’s delay.” . . . But if the complaint and its
       supporting documents are unclear regarding the agreement to arbitrate, or if the
       plaintiff has responded to a motion to compel arbitration with additional facts
       sufficient to place the agreement to arbitrate in issue, then “the parties should be
       entitled to discovery on the question of arbitrability before a court entertains further
       briefing on [the] question.” . . . After limited discovery, the court may entertain a
       renewed motion to compel arbitration, this time judging the motion under a
       summary judgment standard. In the event that summary judgment is not warranted
       because “the party opposing arbitration can demonstrate, by means of citations to
       the record,” that there is “a genuine dispute as to the enforceability of the arbitration
       clause,” the “court may then proceed summarily to a trial regarding ‘the making of
       the arbitration agreement or the failure, neglect, or refusal to perform the same,’ as
       Section 4 of the FAA envisions.”

Id. at 776 (quoting Somerset Consulting, LLC v. United Cap. Lenders, LLC, 832 F. Supp. 2d 474,

482 (E.D. Pa. 2011)); see also Sanford v. Bracewell & Guiliani, LLP, 618 F. App’x 114, 117 (3d

Cir. 2015).



                                                  14
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 15 of 35




        Stated otherwise, a district court will review a motion to compel arbitration under the Rule

12(b)(6) standard “if arbitrability is apparent on the face of the complaint and incorporated

documents, and the opposing party fails to set forth reliable, additional evidence showing that it

did not intend to be bound by the arbitration clause.” Richards v. Am. Acad. Health Sys., LLC.,

No. 20-00059, 2020 WL 2615688, at *3 (E.D. Pa. May 22, 2020). “If, however, arbitrability is

not apparent on the face of the complaint and its supporting documents, or the opposing party has

come forth with reliable evidence that it did not intend to be bound by the clause, the Court will

order discovery on the issue of arbitrability and then consider the renewed motion” under the Rule

56 standard. Id.

                1.     Arbitrability is Apparent on the Face of the Amended Complaint
                       and Supporting Documents

        The arbitrability of Plaintiff’s claims is apparent on the face of the Amended Complaint

and supporting documents. In determining whether the arbitrability of Plaintiff’s claims is

apparent, district courts consider “the face of a complaint, and documents relied upon [there]in.”

Guidotti, 716 F.3d at 776 (citation and quotation marks omitted). Accordingly, an arbitration

agreement need not be attached to the complaint in order to be “apparent.” See Richards, 2020

WL 2615688, at *3 n.5 (“The contract containing the arbitration clause does not need to be attached

to the operative complaint.”). “Rather, it simply needs to be relied upon or incorporated in the

complaint.” Id.15




15
     See also Lawson v. City of Philadelphia, No. 18-1912, 2019 WL 934976, at *2 (E.D. Pa. Feb.
     25, 2019) (alterations in original) (quoting CardioNet, 751 F.3d at 168 n.2) (“An arbitration
     clause may be deemed ‘apparent’ even when a ‘contract[], though not appended to the
     Complaint, [is] integral to, and referenced in, the Complaint.’ . . . Accordingly, when ‘the
     arbitration clause at issue appears in a contract relied upon in the Complaint, [the court]
     resolve[s] the motion to compel arbitration under a motion to dismiss standard[.]’”); Mayer v.
     Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (“[Under] Rule 12(b)(6) . . . a court must consider

                                                 15
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 16 of 35




        In the instant case, Defendants submit that arbitrability of Plaintiff’s claims is apparent on

the face of the complaint and supporting documents because the Amended Complaint “references

and relies on the Offer Letter, . . . which explicitly incorporated the FTP [Policy] and its mandatory

arbitration provision.” (Doc. No. 23-2 at 10.) Thus, Defendants argue that the Court should apply

the Rule 12(b)(6) standard in resolving the Motion. (See id. at 9-10.) Conversely, Plaintiff

contends that the Amended Complaint and its supporting documents do not “facially establish

arbitrability” and the Court must therefore order discovery on the issue and review the Motion

under the Rule 56 standard. (Id. at 14-15.)

        Here, the FTP Arbitration Provision was both relied upon and incorporated in the Amended

Complaint. The parties do not dispute that the Offer Letter was explicitly referenced in the

Amended Complaint (see Doc. Nos. 23-2 at 10; 24-2 at 4) or that the FTP Policy containing the

arbitration provision was “attached to and referenced in [Plaintiff’s] Offer Letter.” (Doc. No. 24-

2 at 4 n.4; see also Doc. No. 23-2 at 10, Ex. 1 ¶ 6 & Ex. A at 2.)

        Further, the Amended Complaint alleges Defendants committed various torts and statutory

violations in connection with Plaintiff’s employment with PAHS and subsequent termination. (See

Doc. No. 22 ¶ 1; see also Doc. No. 24-2 at 5.) Plaintiff also claims the Company offered her the

CIO position pursuant to a written “Offer Letter” setting forth the terms and conditions of

Plaintiff’s employment with the Company. (See Doc. No. 22 ¶¶ 53-58.)16 And Plaintiff even

relies upon the Offer Letter in suing the Company for breach of contract (Count I). (See id. ¶¶



     only the complaint, exhibits attached to the complaint . . . as well as undisputedly authentic
     documents if the complainant’s claims are based upon those documents.”).
16
     As discussed in Section II.A, supra, attached to the Offer Letter were the following enclosures:
     (1) the FTP Policy, which contains the FTP Arbitration Provision; (2) the Acknowledgment
     Form; and (3) the RCA. These enclosures were submitted as exhibits to the parties’ briefs.
     See supra note 4.

                                                 16
           Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 17 of 35




132-37) (seeking damages for breach of promises in the Offer Letter to pay Plaintiff severance pay

and monetary bonus for the IT go-live project). Plaintiff includes in the Amended Complaint some

of the terms and conditions of the Offer Letter, such as her salary and benefits, while excluding

others. (See id.) One of the excluded conditions is the FTP’s mandatory arbitration provision.

(See id.) The Offer Letter, however, expressly references this provision, providing that: “[b]y

accepting this offer, as a condition of employment, [Plaintiff] agree[s] to be bound by the [FTP],

including its mandatory arbitration provision, a copy of which is enclosed with this letter.” (Doc.

No. 23-2 at 7; see also id., Ex. 1 ¶ 6 & Ex. A at 2.) Moreover, the Offer Letter explicitly states

that the letter, “along with its enclosures, contains the entire agreement between [Plaintiff] and

PAHS.” (Doc. No. 23-2, Ex. 1 ¶ 6 & Ex. A at 2.) Thus, the Amended Complaint incorporates the

Offer Letter and the enclosed FTP Policy, including the mandatory arbitration provision contained

therein.

       Because the FTP Arbitration Provision “appears in a contract relied upon in the

[c]omplaint,” arbitrability is apparent on the face of the Amended Complaint and supporting

documents. CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 168 n.2 (3d Cir. 2014) (resolving

motion to compel under 12(b)(6) standard “[b]ecause the arbitration clause at issue appear[ed] in

a contract relied upon in the Complaint”).

                2.     Plaintiff Has Not Presented Reliable Evidence Sufficient
                       to Place the Agreement to Arbitrate in Issue

       Plaintiff does not set forth reliable, additional evidence sufficient to place the arbitration

agreement in issue. Under Guidotti, if an opposing party responds to a motion to compel

arbitration with “additional facts sufficient to place the agreement to arbitrate in issue,” 716 F.3d

at 776, “the Court will order discovery on the issue of arbitrability and then consider the renewed

motion pursuant to the Rule 56 summary judgment standard.” Richards, 2020 WL 2615688, at *3



                                                 17
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 18 of 35




(citations omitted). “Discovery is not warranted,” however, “without reliable evidence that ‘is

more than a naked assertion . . . that [the party] did not intend to be bound by the arbitration

clause.’” Id. at *3 n.5 (quotation marks omitted) (quoting Guidotti, 716 F.3d at 774).

       Here, Plaintiff contends that discovery on the issue of arbitrability is warranted and the

Rule 56 standard should be applied because she has presented evidence that the FTP Arbitration

Provision is unconscionable and therefore unenforceable. (See Doc. No. 24-2 at 8-13.) In

response, Defendants argue that the FTP is neither procedurally nor substantively unconscionable

but instead is valid and enforceable as to all of Plaintiff’s claims. (See Doc. No. 25 at 2-7.) They

submit that because Plaintiff has not responded to the Motion with reliable evidence sufficient to

place the FTP Policy in dispute, she is not entitled to discovery on the issue and the Court should

apply the Rule 12(b)(6) standard. (See id.; see also Doc. No. 23-2 at 12-13.)

       As discussed extensively in Section III.C.1, infra, the Court has concluded that the FTP

Arbitration Provision is not unconscionable and instead is a valid and enforceable arbitration

agreement under Pennsylvania law.        Accordingly, Plaintiff has failed to set forth reliable,

additional evidence sufficient to place the FTP Arbitration Provision in issue.

       In sum, because arbitrability is apparent on the face of the Amended Complaint and the

Offer Letter relied upon therein, and because Plaintiff has not responded to the Motion with

additional facts sufficient to place the FTP Arbitration Policy in issue, the Court will review the

Motion under the Rule 12(b)(6) standard. Under this standard, the Court accepts as true all factual

allegations in the Amended Complaint and its supporting documents. See Guidotti, 716 F.3d at

776; CardioNet, 751 F.3d at 168 n.2 (in applying the Rule 12(b)(6) standard to a motion to compel

arbitration, the court “accept[s] as true the factual allegations set forth in the Complaint” and may

“consider the substance of the contracts that ostensibly compel arbitration.”).




                                                 18
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 19 of 35




        B.      Defendants May Enforce the FTP Arbitration Provision as Non-Signatories
                Under Reverse Equitable Estoppel

        In opposing arbitration, Plaintiff contends that Defendants are not parties to the FTP Policy

and therefore cannot compel arbitration of her claims against them. (See Doc. No. 24-2 at 14.) In

the Amended Complaint, Plaintiff states that her “employment agreement” was with Defendant

PAHS only. (Doc. No. 22 ¶¶ 1, 22.)17 Thus, in her Response to the Motion, she argues that she

agreed to arbitrate her claims “with respect to [PAHS] only, and there was no [arbitration]

agreement between [Plaintiff] and the remaining Defendants.” (Doc. No. 24-2 at 2.) Accordingly,

she claims that Defendants, as non-signatories to the FTP Policy, cannot enforce the FTP

Arbitration Provision against her. (Id. at 14.)

        In their Reply, Defendants submit that the FTP Arbitration Provision covers Defendants

AAHS, Paladin, and Freedman because, by its plain terms, the FTP Policy expressly applies to

“[AAHS], its consolidated subsidiaries, parents, affiliates, . . . and other entities owned or operated

by [AAHS].” (Doc. No. 25 at 9; see also Doc. No. 23-2, Ex. 1 ¶ 7 & Ex. B at 1.) They further

argue that because Plaintiff “brings a number of claims against the corporate entities collectively

due to, among other things, their using their corporate identities interchangeably,” AAHS, Paladin,

and Freedman may compel arbitration of Plaintiff’s claims despite being non-signatories to the

FTP Policy. (Doc. No. 24-2 at 4 n.3; see also Doc. No. 25 at 9-10.)

        The FAA “expresse[s] a strong federal policy in favor of resolving disputes through

arbitration.”   Richards, 2020 WL 2615688, at *4 (quoting Century Indem. Co. v. Certain

Underwriters at Lloyd’s London, 584 F.3d 513, 522 (3d Cir. 2009)). Accordingly, “[a] court may




17
     Elsewhere in the Amended Complaint and in her Response to the Motion, however, Plaintiff
     states that she “was offered the position of [CIO] with the Company pursuant to a written
     employment agreement – ‘the Offer Letter’.” (Doc. No. 22 ¶ 53; see also Doc. No. 24-2 at 4.)

                                                  19
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 20 of 35




compel arbitration even as to non-signatories of the arbitration agreement [or provision] under

applicable state law doctrines of ‘assumption, piercing the corporate veil, alter ego, incorporation

by reference, third party beneficiary theories, waiver and estoppel.’” Id. (quoting Noye v. Johnson

& Johnson Servs., Inc., 765 F. App’x 742, 745-48 (3d Cir. 2019)).

        Here, it is undisputed that Pennsylvania law applies. (See Doc. Nos. 23-2 at 23; 24-2 at 9.)

In the Motion, Defendants seek to compel Plaintiff to be bound by the FTP Arbitration Provision

based on the theory of alternative equitable estoppel. “Under Pennsylvania law ‘alternative

equitable estoppel,’ or ‘reverse estoppel,’ allows ‘non-signatories to an arbitration agreement [to]

enforce such an agreement when there is an obvious and close nexus between the non-signatories

and the contract or the contracting parties.’” Richards, 2020 WL 2615688, at *4 (alteration in

original) (quoting Noye, 765 F. App’x at 746). In Noye v. Johnson & Johnson Services, Inc., 765

F. App’x 742 (3d Cir. 2019), the Third Circuit “specified that there need only be a ‘close nexus’

between either (i) the non-signatory and a signatory, or (ii) the non-signatory and the contract.”

Richards, 2020 WL 2615688, at *4 (emphasis in original) (quoting Noye, 765 F. App’x at 746 nn.

6-7); see also id. (stating the court in Noye “adopt[ed] the single factor test” to replace “the

conjunctive test . . . .”).

        In Noye, the Third Circuit found an “obvious and close nexus” between non-signatory

Johnson & Johnson (“J&J”) and the contract, and between J&J and the signatories to the contract.

765 F. App’x at 747-48. Plaintiff Noye contracted with a temporary staffing agency for placement

as an operations supervisor at J&J. Id. at 743-44. Prior to Noye’s placement at J&J, he and the

agency executed several documents, including arbitration and employment agreements and

background check forms. Id. at 747. The Third Circuit applied reverse equitable estoppel to bind

Noye to arbitrate his claims against J&J pursuant to his agreement with the agency because:




                                                20
           Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 21 of 35




          [The agency] provide[d] recruitment and placement services to J&J. Noye
          interviewed for a placement with J&J at [the agency’s] job fair, and Noye received
          his offer to work at J&J through a[n] [agency] recruiter in an email bearing the
          subject line “Offer from J&J through [Agency] Services.” [The Agency] was
          authorized to use J&J logos and trademarks on employment forms it relayed to
          Noye, and Noye received information and documents related to the onboarding
          process from [the agency] in an email with the subject line “[Agency] Services
          J[&]J [Hiring] Documents. . . .” These documents, including the [a]rbitration and
          [e]mployment [a]greements and background check forms, were the vehicles to
          place Noye, a[n] [agency] employee, with J&J.

          ...

          Moreover, Noye’s complaint often refers to [the Agency] and J&J collectively as
          “Defendants,” and accuses them of the same conduct . . . .

Id.

          Here, “[a]lthough the Third Circuit has adopted the single factor test, . . . there is an obvious

and close nexus” between Defendants and the arbitration agreement (the FTP Policy), and

Defendants and the signatories (Plaintiff and non-parties AAHS, Paladin, and Freedman).

Richards, 2020 WL 2615688, at *4. Thus, accepting as true all allegations in the Amended

Complaint, there is an obvious and close nexus between the non-signatory Defendants and the FTP

Policy.

          First, as to Defendants AAHS and Paladin, Plaintiff’s breach of contract claim (Count I)

against these entities establishes an obvious and close nexus with the FTP Policy. (See Doc. No.

22 ¶¶ 132-137.) In Count I, Plaintiff asserts claims against AAHS and Paladin (as well as PAHS)

for breach of the “written employment agreement,” i.e., the Offer Letter, and for violations of

promises contained therein. (Id. ¶ 53.) Because the FTP Policy and its arbitration provision are

indisputably part of the Offer Letter, see Section II.A, supra, Plaintiff’s breach of contract claims

against AAHS and Paladin provide the requisite nexus. See Richards, 2020 WL 2615688, at *4;

see also Noye, 765 F. App’x at 746 (alterations in original) (citations omitted) (“When examining




                                                     21
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 22 of 35




the nexus with the contract, some courts consider whether the claims at issue are ‘inextricably

entwined with the [c]ontract,’ . . . or ‘stem[ ] from the same incident and implicate[ ] identical

legal principles[.]’”); Devon Robotics v. Deviedma, No. 9-3552, 2009 WL 4362822, at *4 (E.D.

Pa. Nov. 30, 2009) (“[Reverse estoppel] generally applies when a signatory to the written

agreement must rely on the terms of the agreement to assert its claim against the non-signatory

such that the signatory’s claims make reference to or presume the existence of the written

agreement, or the signatory’s claims arise out of and relate directly to the written agreement.”).

       Second, as to Defendant Freedman, Plaintiff’s claims against him provide the requisite

nexus. The claims are for violation of the PWPCL (Count III), fraudulent inducement (Count IV)

and promissory estoppel/detrimental reliance (Count V). (See Doc. No. 22 ¶¶ 143-53, 154-61,

162-68.)   Under Count III, Plaintiff claims Freedman violated the PWPCL by failing to

compensate her pursuant to several provisions of the Offer Letter, including “severance pay of 6

months” and reimbursement expenses. (Id. ¶¶148; see also id. ¶¶ 143-53.)

       Regarding Count IV, Plaintiff alleges she “reli[ed] upon the promises contained in the

Offer Letter” in resigning from her position with a world-class organization, selling her house, and

relocating to begin working for the Company. (Id. ¶ 58.) These facts form the basis of Plaintiff’s

fraudulent inducement claim against Freedman in Count IV. (See id. ¶¶ 154-61) (claiming

Freedman made fraudulent misrepresentations regarding the terms and conditions of Plaintiff’s

employment upon which she relied, inducing her to “leave a lucrative position and relocate” and

resulting in damages set forth in the Amended Complaint).

       In Count V, Plaintiff refers to promises contained in the Offer Letter regarding 6 months

of severance pay and a “significant bonus upon completion of the IT go-live project” in asserting

a claim against Freedman for promissory estoppel/detrimental reliance. (See id. ¶ 164; see also id.




                                                22
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 23 of 35




¶¶ 162-63, 165-68.) Accordingly, Plaintiff’s reliance on the Offer Letter in asserting claims against

non-signatories AAHS and Paladin in Count I and non-signatory Freedman in Counts III through

V establishes an “obvious and close nexus” between Defendants and the FTP Policy containing

the arbitration provision. Richards, 2020 WL 2615688, at *4.

       The Amended Complaint also demonstrates an obvious and close nexus between

Defendants and signatory PAHS. Plaintiff alleges non-signatory Defendants AAHS and Paladin

and signatory PAHS “used their corporate identities interchangeably” in “operat[ing] as one single

business entity” and “shared resources, including employees, during [Plaintiff’s] employment.”

(Doc. No. 22 ¶¶ 21-23.) Further, Plaintiff claims she “was paid by AAHS” and “performed

significant work for and/or on behalf of PAHS, AAHS and Paladin.” (Id. ¶ 24.) During this time,

non-signatory Defendant Freedman was the “Owner, Chairman and [CEO] of PAHS and AAHS”

who supervised Plaintiff in her role as CIO. (See id. ¶ 1.) Plaintiff avers in her Response that

PAHS is “a subsidiary of AAHS, which is in turn a subsidiary of Paladin and all three of which

are owned by Mr. Freedman.” (Doc. No. 24-2 at 10.) Thus, the Amended Complaint also

establishes the requisite nexus between the non-signatory Defendants and signatory PAHS.

       For these reasons, Defendants, despite being non-signatories to the FTP Policy, can enforce

the arbitration clause as to Plaintiff under the doctrine of alternative equitable estoppel.

       C.      Plaintiff’s Claims are Subject to a Valid and Enforceable Arbitration Clause

       Plaintiff’s claims against Defendants are subject to a valid and enforceable arbitration

provision such that this case will be stayed pending arbitration. To determine whether a party may

be compelled to arbitrate under the FAA, the Court “first consider[s] (1) whether there is a valid

agreement to arbitrate between the parties and, if so, (2) whether the merits-based dispute in

question falls within the scope of that valid agreement.” Sanford, 618 F. App’x at 117 (quotation




                                                  23
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 24 of 35




marks omitted) (quoting Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014)). “When

determining both the existence and the scope of an arbitration agreement, there is a presumption

in favor of arbitrability.” Trippe Mfg. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005).

               1.     The Arbitration Clause is Valid and Enforceable

       The FTP Arbitration Provision is valid and enforceable under Pennsylvania law. Under

the FAA, the Court must enforce an arbitration agreement that is otherwise valid and enforceable

under ordinary contract principles of the relevant state law. See China Minmetals Materials Imp.

& Exp. Co., Ltd. v. Chi Mei Corp., 334 F.3d 274, 290 (3d Cir. 2003); Alexander v. Anthony Int’l,

L.P., 341 F.3d 256, 264 (3d Cir. 2003); Parilla v. IAP Worldwide Servs., VI, Inc., 368 F.3d 269,

275-76 (3d Cir. 2004). In doing so, the Court may separately assess the validity or enforceability

of an arbitration clause within an otherwise valid agreement. See Quilloin v. Tenet HealthSystem

Philadelphia, Inc., 673 F.3d 221, 229 (3d Cir. 2012) (“[R]egardless of whether a contract as a

whole is valid, agreements to arbitrate are severable from a larger contract, and may therefore be

separately enforced and their validity separately determined.”).

       As previously stated, the parties do not dispute that Pennsylvania law governs the instant

agreement. (See Doc. Nos. 23-2 at 23; 24-2 at 9.) Nor do they dispute the validity of the FTP

Policy and Arbitration Provision. (See Doc. Nos. 23-2 at 12-16; 24-2 at 10.) Rather, Plaintiff

argues the FTP Arbitration Provision is unenforceable because it is unconscionable and for this

reason should be severed from the rest of the agreement. (See Doc. No. 24-2 at 10.)

       Under Pennsylvania law, a plaintiff must show both procedural and substantive

unconscionability in order to void an arbitration provision. See Hopkins v. New Day Fin., 643 F.

Supp. 2d 704, 716 (E.D. Pa. 2009); Harris v. Green Tree Fin. Corp., 183 F.3d 173, 181 (3d Cir.

1999). Procedural unconscionability refers to the process by which an agreement is entered into.

See Zimmer v. CooperNeff Advisors, Inc., 523 F.3d 224, 228 (3d Cir. 2008); Hopkins, 643 F.


                                                24
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 25 of 35




Supp. 2d at 716-17. Substantive unconscionability asks whether the provision unreasonably favors

the party asserting it. See Quilloin, 673 F.3d at 230.

        In her Response to the Motion, Plaintiff argues the FTP Arbitration Provision is both

procedurally and substantively unconscionable. (See Doc. No. 24-2 at 8-13.) She contends the

provision is procedurally unconscionable because it is an unenforceable adhesion contract. (See

id. at 10-11.) As to substantive unconscionability, Plaintiff argues that the terms of the FTP

Arbitration Provision grossly favor Defendants by reserving their right to litigate its potential

claims against Plaintiff while forcing Plaintiff to arbitrate her potential claims against them. (See

id. at 11-13.)

                       a.      The Arbitration Clause is Not Procedurally Unconscionable

        “The Pennsylvania Supreme Court has defined procedural unconscionability as the

‘absence of meaningful choice on the part of one of the parties.’” Hopkins, 643 F. Supp. 2d at 717

(quoting Witmer v. Exxon Corp., 434 A.2d 1222, 1228 (Pa. 1981)). “Procedural unconscionability

is generally found where there is a contract of adhesion—a contract prepared by a party with

excessive bargaining power and presented to the other party on a ‘take it or leave it’ basis.” Id.

(citing Denlinger, Inc. v. Dendler, 608 A.2d 1061, 1068 (Pa. 1992)). However, a disparity in

bargaining power alone does not necessarily rise to the level of procedural unconscionability. See

Quilloin, 673 F.3d at 235; see also Denlinger, 608 A.2d at 1067 (quotation marks omitted) (quoting

Witmer, 434 A.2d at 1228) (stating that Pennsylvania Supreme Court and federal courts have

“refused to hold contracts unconscionable simply because of a disparity in bargaining power.”).

“The general test is whether the party challenging the agreement had any meaningful choice

regarding the acceptance of its provisions.” Hopkins, 643 F. Supp. 2d at 717.

        Plaintiff contends that the FTP Arbitration Provision is an unenforceable adhesion contract




                                                 25
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 26 of 35




because, as an employee contracting with a sophisticated corporate entity, she was in a weaker

bargaining position than Defendants and because she was required to accept the provision as a

condition of employment on a “take it or leave it” basis. (See Doc. No. 24-2 at 10-11.)

       In response, Defendants submit that the allegations in the Amended Complaint detailing

an extensive recruitment and negotiation process between the parties prior to Plaintiff’s acceptance

of the FTP Arbitration Provision “dispel[] any notion that [Plaintiff] was somehow in a weaker

bargaining position than [Defendants].” (Doc. No. 25 at 4.) They argue that Plaintiff “did not lack

a meaningful choice in accepting the challenged arbitration provision and the FTP [Policy] was

not procedurally unconscionable.” (Id.) (footnote omitted).

       In Hopkins v. New Day Financial, 643 F. Supp. 2d 704 (E.D. Pa. 2009), this Court found

an arbitration provision presented to employees of a mortgage company was unconscionable

because, inter alia, the employees lacked meaningful choice about whether to accept the provision.

Id. at 718. The Court found that the plaintiffs, though mostly college educated, lacked sufficient

bargaining power because they “did not have alternative employment options and had already

committed to working, or were working” for the defendant when they were presented with the

arbitration agreement. Id. Moreover, this Court concluded that the “take it or leave it” nature of

the agreement was shown, as the plaintiffs believed their refusal to sign the mandatory arbitration

provision would result in their termination. Id.

       Under the circumstances, the Hopkins plaintiffs were unable to adequately review the

arbitration agreement or consult with counsel prior to signing it, as they were directed to execute

a large pile of documents containing the agreement, were given between 30 minutes and one hour

total to do so and were told that none of the documents could leave the room with them. See id.

at 709-13. Moreover, the employees felt as though they could not ask questions about the provision




                                                   26
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 27 of 35




and believed that if they refused to sign it, they would be fired. See id. Thus, the degree of

economic compulsion motivating the plaintiffs’ acceptance of the provision in Hopkins was clear.

        This case is distinguishable from Hopkins because Plaintiff was in an equal, if not greater,

bargaining position than Defendants. Unlike the college-educated plaintiffs in Hopkins, Plaintiff

here is a “highly skilled and accomplished [IT] executive with extensive experience in her field.”

(Doc. No. 22 ¶ 25.) Prior to her employment with the Company and her acceptance of the terms

of employment, Plaintiff was an Associate CIO at a “nationally renowned healthcare organization

. . . consistently among the top-grossing hospitals in the United States and highly regarded in the

area of technological management systems.” (Id. ¶¶ 25-26.)

        The Amended Complaint recounts an extensive recruitment and negotiation process

between the parties before Plaintiff accepted the Offer Letter and FTP Policy. (See id. ¶¶ 31-36.)

Plaintiff alleges Defendant Freedman “aggressively recruited” her for the CIO position over a

period of many months. (Id. ¶ 31; see also id. ¶¶ 32-36.) During this period, she successfully

negotiated terms of her employment with the Company, including a total annual compensation

package “commensurate with her expectations,” which included a “substantial” annual salary and

“significant” bonuses. (Id. ¶¶ 55-56.) She also had the opportunity to meet with the Company’s

executive board to better understand its financial position, which aided Plaintiff in her decision

about whether to leave her current position with a “world-class organization.” (Id. ¶ 44; see also

id. ¶ 42.)

        The facts further show that Defendants may have been in a weaker bargaining position than

Plaintiff, as the Company was relying heavily on her industry expertise in spearheading the IT go-

live project. (See id. ¶¶ 47, 56.) This intensive project, which Plaintiff would oversee as the new

CIO, would require a complete overhaul and reconstruction of the Company’s current IT systems




                                                27
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 28 of 35




in order to “build a new foundation/department.” (Id. ¶ 47.)

       Plaintiff and Freedman discussed Freedman’s goals and expectations for this project and

the IT Department in a one-on-one meeting before Plaintiff accepted the CIO position. (See id. ¶¶

43-48.) The Amended Complaint states that Freedman understood Plaintiff would be leaving a

“nationally renowned” company in order to help him build a new IT system for his “start-up

healthcare organization.”   (Id. ¶¶ 31, 42, 44.)     In doing so, Plaintiff would be potentially

responsible for an IT budget of approximately $6,000,000, but Freedman told her that “he would

defer to [Plaintiff’s] expertise in this regard” and “would make the right investments” in the IT

Department because it was “so critical to the Company’s needs.” (Id. ¶¶ 46, 48.) For these reasons,

the Amended Complaint, when viewed in the light most favorable to Plaintiff, shows that she

wielded significant bargaining power in negotiating her CIO position with the Company.

       In addition, the FTP Arbitration Provision was not presented to Plaintiff on a “take it or

leave it basis.” Plaintiff argues that Defendants presented her with the provision on a “take it or

leave it basis” because she was required to sign it as a condition of her employment with the

Company, and its language shows it is a “generic contract presented to each employee” without

any opportunity to negotiate its terms. (See Doc. No. 24-2 at 10-11.) In their Reply, Defendants

submit that the Amended Complaint does not allege that Plaintiff “attempted, but was not

permitted, to negotiate the inclusion of the FTP [Arbitration Provision] the same way she

negotiated her salary and other terms.” (Doc. No. 25 at 4 n.3.)

       Unlike the plaintiffs in Hopkins, Plaintiff was not already financially committed to the

Company when she signed the agreement, and she had an opportunity to review the provision and

consult with counsel. The Amended Complaint alleges that, “[i]n reliance upon the promises

contained in the Offer Letter, and the other promises made to her by . . . Freedman, [Plaintiff]




                                                28
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 29 of 35




resigned from her stable position with a world-class organization, sold her house, relocated and

began working for the Company.” (Doc. No. 22 ¶ 58.) Thus, when presented with the FTP Policy

and its arbitration provision, Plaintiff was employed as a technology executive at an organization

“consistently among the top-grossing hospitals in the United States and highly regarded in the area

of technological management systems.” (Id. ¶ 26.) Because Plaintiff did not resign from her

current position until after she executed the Offer Letter and Acknowledgment Form, she was not

financially committed to the Company at the time she accepted the FTP Arbitration Provision.

       Moreover, in the Amended Complaint, Plaintiff alleges she received a copy of the Offer

Letter on July 20, 2018 (see Doc. No. 22 ¶ 53) and, in her Response to the Motion, she does not

dispute that she countersigned it on the same day. (See Doc. Nos. 23-2, Ex. 1 ¶ 6; Doc. No. 24-2

at 4.) As noted, the FTP Policy and Arbitration Provision were attached to the Offer Letter, see

Section II.A, supra, and Plaintiff admits executing the Acknowledgment Form in which she

“acknowledged receiving a copy of the [FTP Policy] and agreed to be bound by it.” (Doc. No. 23-

2, Ex. 1 ¶ 8; see also Doc. No. 24-2 at 4.) But, unlike the plaintiffs in Hopkins, Plaintiff was

provided with a copy of the agreement and had an opportunity to review it and consult counsel

prior to signing it. She was not required to sign it on the same day. Therefore, “[t]his is not a case

where a plaintiff with ‘limited educational background, narrow options for employment, and little

bargaining power is presented with an agreement on a take-it or leave-it basis.’” Lucey v. FedEx

Ground Package Systems, Inc., 305 F. App’x 875, 878 (3d Cir. 2009).

       Because Plaintiff was in a strong bargaining position with Defendants and was not

presented with the FTP Arbitration Provision on a “take it or leave it basis,” the agreement is not

procedurally unconscionable.




                                                 29
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 30 of 35




                       b.      The Arbitration Clause is Not Substantively Unconscionable

        As noted above, Plaintiff must establish both procedural and substantive unconscionability

to void the FTP Arbitration Provision. Despite the FTP Arbitration Provision lacking procedural

unconscionability, the Court will still address whether the Provision was substantively

unconscionable. “Substantive unconscionability refers to contractual terms that are unreasonably

or grossly favorable to one side and to which the disfavored party does not assent.” Harris, 183

F.3d at 181.

        Plaintiff argues the FTP Arbitration Provision is substantively unconscionable because it

“unilaterally provides PAHS the benefits of arbitration for all of [Plaintiff’s] potential claims,

while reserving to PAHS the right to seek relief in court for claims that are important to PAHS.”

(Doc. No. 24-2 at 11.) Specifically, she asserts the provision requires arbitration of “nearly all of

the potential claims and controversies” that Plaintiff would likely bring against PAHS as her

employer, while PAHS, on the other hand, “has reserved to itself the ability to litigate . . . . all of

the claims that it might envision bringing against” Plaintiff as its employee for breach of the RCA’s

restrictive covenants. (Id. at 12-13.)18

        In response, Defendants argue that Plaintiff’s argument is “contradict[ed] [by] the plain

text of the [provision], which requires both [Plaintiff] and PAHS to arbitrate all employment-

related disputes and binds both parties to the result.” (Doc. No. 25 at 4-5.) Moreover, they submit

that the RCA’s reservation of Defendants’ right “to bring certain claims in court does not render

the [FTP Arbitration Provision] substantively unconscionable.” (Id. at 5.)

        Here, the provision is not substantively unconscionable for two reasons. First, the FTP




18
     The RCA contains non-disclosure, non-competition, and non-solicitation provisions. (See
     Doc. No. 24-3 ¶¶ 2-4.)

                                                  30
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 31 of 35




Arbitration Provision binds both parties, by providing that:

       An employee’s decision to accept employment or to continue employment
       constitutes his or her agreement to be bound by the FTP. Likewise, the Company
       agrees to be bound by the FTP. This mutual agreement to arbitrate claims means
       that both the employee and the Company are bound to use the FTP process as the
       only means of resolving employment-related disputes, and thereby agree to forego
       any right they each may have had to a jury trial on issues covered by the FTP.

(Doc. No 23-2, Ex. 1 ¶ 7 & Ex. B at 1) (emphasis added).

       The provision clearly states that both Plaintiff, as employee, and the Company, as

employer, “agree[] to be bound by the [FTP Policy].” (Id.) The FTP Policy contains the FTP

Arbitration Provision, which requires arbitration of all “disputes, claims or controversies that a

court of law would be authorized or have jurisdiction over to grant relief and that in any way arise

out of, relate to or are associated with [Plaintiff’s] employment with the Company or the

termination of employment.” (Id., Ex. 1 ¶ 7 & Ex. B at 3; see also Doc. No. 24-2 at 12.)

Accordingly, the FTP Arbitration Provision requires both Plaintiff and Defendants to arbitrate all

claims related to Plaintiff’s employment and/or termination.

       Second, Defendants have an apparent business justification for excluding from mandatory

arbitration equitable relief with respect to a breach or potential breach of the RCA. See Salley v.

Option One Mortgage Corp., 925 A.2d 115, 128-29 (Pa. 2007) (holding that one party’s reservation

of court access for foreclosure actions does not create a presumption of unconscionability where

there is an “apparent business justification” for excluding such actions from arbitration). As

written in the RCA:

       [Plaintiff] agrees and acknowledges that the injury the [Company] would suffer
       because of breach of the Non-Disclosure, Non-Solicitation or Non-Competition
       in [sic] provisions would be irreparable and that an award of monetary damages
       for breach would be an inadequate remedy. Consequently, the [Company] shall
       have the right . . . to obtain injunctive relief from any court or arbitrable tribunal of
       competent jurisdiction to restrain any breach or threatened breach or to specifically
       enforce any provision of the Agreement . . .



                                                  31
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 32 of 35




(Doc. No. 24-3 ¶ 5) (emphasis added).

       Here, the “apparent business justification” for giving the Company the right “to obtain

injunctive relief” or “specifically enforce” the RCA is the irreparable injury that it would suffer

from any breach or potential breach of the RCA’s provisions. (Id.); see also Rivera v. PetSmart,

Inc., No. 18-2121, 2018 WL 5045380, at *6 n.8 (E.D. Pa. Oct. 17, 2018) (upholding arbitration

clause excluding “claims for injunctive relief to protect confidential information or to enforce

restrictive covenants”). Moreover, the agreement reserves to PAHS the right to litigate only one

cause of action—“injunctions related to the breach of the RCA.” (Doc. No. 25 at 5).

       For the reasons set forth above, the terms of the arbitration agreement do not unreasonably

favor Defendants and the FTP Arbitration Provision is not substantively unconscionable. Because

the parties do not dispute that the arbitration agreement is a valid contract and the Court finds that

there is no basis to find that it is unconscionable, the FTP Arbitration Provision is valid and

enforceable.

               2.      Plaintiff’s Claims Fall Within the Scope of the Arbitration Clause

       Because the FTP Arbitration Provision is valid and enforceable under Pennsylvania law,

the final inquiry in resolving the Motion is whether Plaintiff’s claims fall within the scope of that

provision. See Trippe Mfg., 401 F.3d at 532. Since the FTP Arbitration Provision covers all

claims asserted in the Amended Complaint, the Court must compel arbitration.

       The FTP Arbitration Provision provides that it:

       [C]overs all disputes relating to or arising out of an employee’s employment with
       the Company or the termination of employment. . . . Examples of the type of
       disputes or claims covered by the FTP include, but are not limited to, . . . tort claims
       or any other legal claims and causes of action recognized by local, state or federal
       law or regulations.

(Doc. No 23-2, Ex. 1 ¶ 7 & Ex. B at 1) (emphasis added).



                                                 32
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 33 of 35




       Despite the scope of coverage, Plaintiff contends that her claims for interference with

prospective contractual relations (Count VII) and defamation (Count X) are not covered by the

“language requiring . . . all claims relating to or arising from [Plaintiff’s] employment or her

termination be arbitrated” because they arise out of post-termination conduct by Defendants. (See

Doc. No. 24-2 at 13.) Thus, she argues, the Court should not compel arbitration of these claims.

(See id.)

       In response, Defendants set forth established Third Circuit law revealing that nearly

identical language to that contained in the FTP Arbitration Provision has been held to

“encompass[] claims that arise after an employee is terminated, so long as the claim ‘relat[es] to

or aris[es] out of’ the employee’s employment or termination.” (Doc. No. 25 at 8); see also Wood

v. Prudential Ins. Co. of America, 207 F.3d 674, 680-81 (3d Cir. 2000) (holding agreement

requiring arbitration of “any dispute, claim or controversy . . . . arising out of the [plaintiff’s]

employment or termination of employment” covered post-termination claims for defamation and

intentional infliction of emotional distress based upon the employer’s statements and conduct

regarding the plaintiff’s employment activities and circumstances surrounding his termination).

       “When determining whether a given claim falls within the scope of an arbitration

agreement, a court must ‘focus on the factual allegations in the complaint rather than the legal

causes of action asserted.’” Varallo v. Elkins Park Hosp., 63 F. App’x 601, 603 (3d Cir. 2003)

(citation omitted). “If these factual allegations ‘touch matters’ covered by the parties’ contract,

then those claims must be arbitrated, whatever the legal labels attached to them.” Id. (citation

omitted). Moreover, “[a]s a matter of federal law, any doubts concerning the scope of arbitration

should be resolved in favor of arbitration.” Moses H. Cone Memorial Hosp. v. Mercury Const.

Corp., 460 U.S. 1, 24-25 (1983); see also AT & T Techs., Inc. v. Comms. Workers of America,




                                                33
        Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 34 of 35




475 U.S. 643, 650 (1986) (“[A]n order to arbitrate the particular grievance should not be denied

unless it may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.”). Accordingly, phrases such as “arising under”

and “arising out of” in arbitration provisions are broadly construed to cover post-termination

conduct that gives rise to employment or termination-related claims. See Battaglia v. McKendry,

233 F.3d 720, 727 (3d Cir. 2000); see also Varallo, 63 F. App’x at 603-04 (holding district court

improperly denied motion to compel arbitration as to claim arising after the date of plaintiff’s

termination where the facts underlying the claim were “inextricably intertwined” with events

surrounding her employment and termination).

       Here, Plaintiff’s prospective contractual interference (Count VII) and defamation (Count

X) claims “relate to or arise out of” her employment or termination with Defendants. In Count

VII of the Amended Complaint, Plaintiff claims the Company made defamatory statements to

others in her industry, which tortiously interfered with her prospective contractual relationships

with third parties. (See Doc. No. 22 ¶ 177.) Although Plaintiff claims the defamatory statements

were made after her termination, it appears from the Amended Complaint that Defendants defamed

her, in part, before her termination. (See id. ¶ 102.) Thus, this claim does not exclusively arise

out of post-termination conduct by Defendants. In any event, the alleged defamation concerned

Plaintiff’s termination, which plainly “relates to or arises out of” her employment and/or

termination. (See id.); see also Varallo, 63 F. App’x at 602 n.1, 604 (post-termination claims

“inextricably intertwined” with events surrounding a plaintiff’s employment and termination are

covered by an agreement providing for arbitration of “any and all claims and disputes that are

related in any way to . . . employment or the termination of . . . employment”).

       Accordingly, Plaintiff’s claims in Counts VII and X of the Amended Complaint “relate to




                                                34
         Case 2:19-cv-02075-JHS Document 37 Filed 03/31/21 Page 35 of 35




or arise[] out of” her employment or termination and are covered by the language of the FTP

Arbitration Provision. Plaintiff may be compelled to arbitrate these claims despite the fact that

they arose from Defendants’ conduct after she was terminated.

        For the reasons above, Plaintiff’s claims against Defendants in the Amended Complaint

are subject to the valid and enforceable arbitration provision, and the Court will compel arbitration

of Plaintiff’s claims.

IV.     CONCLUSION

        For the foregoing reasons, Defendants’ Second Motion to Compel Arbitration and Stay

Proceedings (Doc. No. 23) will be granted. This case will be stayed pending the outcome of

arbitration. An appropriate Order follows.




                                                 35
